872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene Boyd LAND, Plaintiff-Appellant,v.James B. JOHNSON, M.H. Brown, M.A. Shupe, James Keeling,J.P. Mitchell, S. Jones, D.K. Smith, W.P. Rogers, Members ofB.C.C. Publications Review Committee, Members of RegionalAdministrator's Publications Review Committee, Defendants-Appellees.
No. 88-6816.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1989.Decided March 14, 1989.Rehearing and Rehearing In Banc Denied June 16, 1989.

Gene Boyd Land, appellant pro se.
Alan Katz, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, K.K. HALL, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Gene Boyd Land appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Land v. Johnson, C/A No. 88-33-L (W.D.Va. Sept. 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.